It seems to me that the sole purpose of the trust was to provide an income for Cecelia during her life and that, because such purpose has been rendered impossible of accomplishment by her renunciation of the provisions of the trust for her benefit, the trust should be terminated.
The problem here is one of construction. It is clear that in providing for Cecelia testatrix assumed that Cecelia would accept the provisions made for her and that all the provisions of the will were made with reference to that assumption. The will evinces clearly testatrix's intention that if the trust should be terminated during plaintiff's life by Cecelia's death, which was the only way it could be terminated according to the terms of the will if Cecelia accepted the provisions of the trust for her benefit, plaintiff should take the corpus and the grandchildren should not take at all. In other words, there was no intention to provide at all events for the grandchildren. The intention was that they should take only as remaindermen upon the happening of two contingencies, viz., (1) termination of the trust for Cecelia's benefit, and (2) plaintiff's death prior to hers; and that if both contingencies did not occur plaintiff was to take absolutely to their exclusion.
Cecelia's renunciation of the provisions of the trust for her benefit was an unforeseen and unanticipated event. (See, In re Trust Under Will of Holden, 207 Minn. 211, 216-217,291 N.W. 104, 107.) It *Page 273 
operated to terminate the trust by rendering its purpose impossible of accomplishment. While it terminated the trust, it did so in a manner quite different from what the testatrix had in mind when she created it, which was that it would be terminated by Cecelia's death. Even so, it is the duty of the court to give effect to the testatrix's intention if that can be done. In Whiting v. Whiting, 42 Minn. 548, 549,44 N.W. 1030, 1031, Mr. Justice Mitchell stated the rule applicable here in particularly apt language, as follows: "* * * the cardinal canon for the construction of wills is that the general intent of the testator overrides all mere technical and grammatical rules of construction." It seems that testatrix's intention can be given effect. Since she intended to give the corpus to plaintiff absolutely upon the termination of the trust if he should then be living and to provide for the grandchildren only contingently, depending upon the termination of the trust and plaintiff's death prior to Cecelia's, and, since the trust has been terminated by impossibility of accomplishment, only the provisions under which plaintiff is entitled to take the corpus are operative. Those providing for contingent interests for the grandchildren cannot become effective, for the reason that the contingencies upon which their effect depends have not occurred. A construction of the will that it makes absolute provision for the grandchildren as remaindermen is contrary to testatrix's intention that they shall take only contingently upon the termination of the trust and plaintiff's death prior to Cecelia's; that they shall not take at all if plaintiff is living when the trust for Cecelia is terminated; and that in such event plaintiff shall take absolutely to their exclusion.